Citation Nr: 1715579	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic right ankle condition.

2. Entitlement to service connection for chronic right ankle condition, to include as secondary to service-connected chronic left ankle sprain.

3. Entitlement to an evaluation in excess of 10 percent for service-connected chronic left ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1999 to May 2003. He also had various periods of active duty for training in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied an increased rating for the Veteran's service-connected chronic left ankle sprain and reopened but denied his claim for service connection for a chronic right ankle condition.  The Veteran's claims file remains in the jurisdiction of the Detroit, Michigan RO.

Regarding the Veteran's claim for service connection for a chronic right ankle condition, although the RO reopened such claim in the November 2008 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

In January 2001, the Veteran requested a hearing before the Board in his VA Form 9, substantive appeal. He was scheduled for hearing in April 2011, but did not appear. In July 2015, the Veteran's representative filed a Motion for Remand requesting a hearing be scheduled, as the hearing notice was mailed to the incorrect address. Subsequently in July 2015, the Board remanded the claim to the RO for a hearing to be scheduled. The hearing was rescheduled for December 2016. The Veteran did not attend the hearing nor did he or his representative provide good cause for his absence. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to service connection for chronic right ankle condition and entitlement to an evaluation in excess of 10 percent for service-connected chronic left ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. By October 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right ankle disorder. The Veteran did not file a formal appeal of the decision.

2. Subsequent to the October 2005 rating decision, there was evidence associated with the claims file that is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for chronic right ankle condition.


CONCLUSIONS OF LAW

1. The October 2005 rating decision that denied the Veteran's claim of entitlement to service connection for right ankle disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. Evidence received since the final October 2005 determination is new and material, and the Veteran's claim for entitlement to service connection for chronic right ankle condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for a chronic right ankle condition). As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014). An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).
In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for entitlement to service connection for right ankle disorder was denied in an October 2005 rating decision because the RO found no evidence of treatment for right ankle disorder in service and a September 2005 VA examination showed the Veteran's right ankle to be normal. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final. 

At the time of the October 2005 rating decision, the record included the Veteran's service treatment records, VA treatment records, and the Veteran's lay statements.

Subsequent to the October 2005 rating decision, records that address his right ankle condition were added to the record, including National Guard personnel records, VA treatment records and the report from an October 2008 VA examination.

This evidence qualifies as new evidence because it was not of the record at the time of the October 2005 rating decision and is not cumulative or redundant of the prior existing evidence of record. This evidence is material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for right ankle condition, specifically evidence of a diagnosis of a right ankle sprain. This new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for chronic right ankle condition. 


ORDER

The appeal to reopen a claim of service connection for right ankle condition is granted.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, a new examination and opinion is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board finds the October 2008 VA examination and opinion to be inadequate.

First, regarding the claim for service connection for a chronic right ankle condition, a medical opinion addressing secondary service connection must address causation and aggravation. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). The October 2008 examiner opined "the veteran's currently noted right ankle condition is not secondary to service-connected left ankle sprain." As this opinion did not address aggravation, a new opinion is necessary.

Second, regarding the claim for an increased rating for chronic left ankle strain, the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). Upon review of the October 2008 examination and opinion, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. 

In addition to ordering a new examination and opinion to address the above issues, VA should obtain updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for either ankle, which is not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. Secure for the record updated relevant treatment records from the Veteran's local VA Medical Center (dated from October 2008 to the present).  

3. After the above records development is completed, schedule the Veteran for a VA examination to determine the nature, onset, and likely etiology of his right ankle disorder, as well as the current severity of his chronic left ankle sprain. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

(a) The physician should conduct range of motion testing of the bilateral ankles (expressed in degrees) in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Regarding the right ankle, the examiner should:

(b) Identify all right ankle diagnoses that the Veteran has been given during the appeal period, to include during the current VA examination.

(b) For each right ankle disability diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right ankle disability had its onset in service or is otherwise etiologically related to his service.

(e) For each right ankle disability diagnosed, is at least as likely as not (50 percent or better probability) that the Veteran's right ankle disability was caused by his service-connected chronic left ankle sprain?

(f) For each right ankle disability diagnosed, is at least as likely as not (50 percent or better probability) that the Veteran's right ankle disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected chronic left ankle sprain?

If aggravation is found, the examiner is asked to state the baseline level of severity of right ankle disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's right ankle disability and what level of increase was due to aggravation from his service-connected chronic left ankle sprain.

The examiner is asked to specifically consider and discuss the Veteran's January 2011 statement in his VA Form 9, substantive appeal, describing the training exercise when he injured his right ankle, stating his left ankle could not take the weight, so he shifted to his right ankle, causing injury.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


